UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WESTPORT INSURANCE CORPORATION, a       
Missouri Corporation,
                  Plaintiff-Appellee,
                 v.
THE LYDIA S. ULRICH TESTAMENTARY
TRUST,
              Defendant-Appellant,
                and                        No. 01-2016
RICHARD S. MENDELSON, in his
capacity as Receiver of Craig
Dunbar; CRAIG DUNBAR; PATRICIA
LEIBIK; ARNOLD SENNHAUSER;
TARRANT LOMAX; THE ESTATE OF
PAUL RHODES; RHODES, DUNBAR &
LOMAX, CHARTERED,
                         Defendants.
                                        
2       WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST



WESTPORT INSURANCE CORPORATION, a       
Missouri Corporation,
                  Plaintiff-Appellee,
                 v.
TARRANT LOMAX; RHODES, DUNBAR
& LOMAX, CHARTERED,
           Defendants-Appellants,
                and                         No. 01-2430

THE LYDIA S. ULRICH TESTAMENTARY
TRUST; RICHARD S. MENDELSON, in
his capacity as Receiver of Craig
Dunbar; CRAIG DUNBAR; PATRICIA
LEIBIK; ARNOLD SENNHAUSER; THE
ESTATE OF PAUL RHODES,
                         Defendants.
                                        
        WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST             3



WESTPORT INSURANCE CORPORATION, a       
Missouri Corporation,
                  Plaintiff-Appellee,
                 v.
THE LYDIA S. ULRICH TESTAMENTARY
TRUST,
              Defendant-Appellant,
                and                              No. 01-2447
RICHARD S. MENDELSON, in his
capacity as Receiver of Craig
Dunbar; CRAIG DUNBAR; PATRICIA
LEIBIK; ARNOLD SENNHAUSER;
TARRANT LOMAX; THE ESTATE OF
PAUL RHODES; RHODES, DUNBAR &
LOMAX, CHARTERED,
                         Defendants.
                                        
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                          (CA-00-1457-A)

                       Argued: June 6, 2002

                      Decided: July 31, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
   James H. MICHAEL, Jr., Senior United States District Judge
    for the Western District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.
4        WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST
                             COUNSEL

ARGUED: Michael McGettigan, RICHARDS, MCGETTIGAN,
REILLY & WEST, P.C., Alexandria, Virginia; William Michael
Holm, WOMBLE, CARLYLE, SANDRIDGE & RICE, McLean, Vir-
ginia, for Appellants. Bryan George Schumann, BOLLINGER,
RUBERRY & GARVEY, Chicago, Illinois, for Appellee. ON
BRIEF: Ruth E. Goldwater McCoy, BOLLINGER, RUBERRY &
GARVEY, Chicago, Illinois; Carol T. Stone, JORDAN, COYNE &
SAVITS, L.L.P., Fairfax, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Defendants-Appellants The Lydia S. Ulrich Testamentary Trust, et
al. appeal from the district court’s order granting summary judgment
to Plaintiff-Appellee Westport Insurance Corporation ("Westport").
Jurisdiction in this court is invoked pursuant to 28 U.S.C. § 1291.
After carefully considering the record in this case, the briefs, and the
parties’ argument, this court affirms the district court’s ruling.

   Attorney Craig Dunbar pilfered in excess of $800,000 from The
Lydia S. Ulrich Trust, over which he had been appointed trustee, and
used $400,000 of that to line the coffers of his former law firm,
Rhodes, Dunbar, and Lomax ("RDL"). The embezzlement was uncov-
ered in June, 1999, and Dunbar eventually pled guilty to mail fraud
and consented to a civil judgment in the amount of money he embez-
zled.

   Westport, which had issued a lawyers’ professional liability policy
to RDL, sought a declaratory judgment against the appellants in the
Eastern District of Virginia. Specifically, Westport sought a declara-
         WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST                5
tory judgment that it need not defend claims brought by the trust
against RDL or against Tarrant S. Lomax, a partner at RDL. The dis-
trict court held that Westport could rescind its policy to RDL because
Dunbar had lied on the application form, and further held that, even
if the policy remained in effect, claims brought against RDL or
Lomax arising out of Dunbar’s embezzlement would be excluded
from coverage under the policy. Westport Insurance Corporation v.
Richard Mendelson et al., Order, No. 00-1457-A (E.D.V.A. July 9,
2001). Finding no error, we affirm.

                                    I.

   Virginia law allows an insurer to rescind a policy if it is "clearly
prove[n]" that an answer or statement in an application "was material
to the risk when assumed and was untrue." Va. Code Ann. § 38.2-309
(Michie 1995)*; see also Commercial Underwriters Insurance Com-
pany v. Hunt & Calderone, P.C., 540 S.E.2d 491 (Va. 2001) (inter-
preting Va. Code § 38.2-309). On August 10, 1998, Dunbar, as
president of RDL, endorsed a Lawyers Professional Liability Insur-
ance Renewal Application on behalf of RDL. J.A. 156-57. Question
11 of the Application asked:

     Is the Applicant, its predecessor firms or any individual pro-
     posed for this insurance aware of any circumstance, act,
     error, omission or personal injury which might be expected
     to be the basis of a legal malpractice claim or suit that has
     not previously been reported to the firm’s insurance carrier?
     If yes, please complete a Claim Information Supplement.

J.A. 157 (emphasis in original). Dunbar answered "no" to this ques-
tion, without alerting Westport to his pilfering of funds from the trust,
which began in June, 1993. J.A. 96. The appellants concede that Dun-
bar’s answer to Question 11 was "material to the risk assumed," but
argue that Dunbar’s response was not "untrue."

   *Specifically, the statute provides that "[N]o statement in an applica-
tion or in any affidavit made before or after loss under the policy shall
bar a recovery upon a policy of insurance unless it is clearly proved that
such answer or statement was material to the risk when assumed and
was untrue. Va. Code Ann. § 38.2-309 (Michie 1995) (emphasis added).
6        WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST
   The appellants contend that this case is like St. Paul Fire & Marine
Insurance Co. v. Jacobsen, 48 F.3d 778 (4th Cir. 1995). In Jacobsen,
a doctor who fraudulently injected his own sperm into his patients
during artificial insemination procedures, rather than the sperm of the
patient’s husband or donor, had failed to disclose this misconduct
when asked by his insurer (before he got caught): "Do you have
knowledge of any pending claims or activities (including requests for
medical records) that might give rise to a claim in the future?" Id. at
781. This court interpreted "activities" to mean "activities by third
parties," rather than activities by the insured, and concluded that the
doctor’s answer to that question was not untrue.

   The language in RDL’s policy, "any circumstance, act, error, omis-
sion, or personal injury," cannot be given the same construction
adopted in Jacobsen. It clearly applies to activities of the insured,
indeed, the use of the word "circumstance" would include any set of
facts of which the insured is aware that might be the basis of a legal
malpractice claim or suit. Surely, Dunbar was at that time aware of
at least "circumstances" that might, and almost certainly would, be
"the basis of a legal malpractice claim or suit. . . ." Dunbar’s answer
to Question 11, therefore, was "untrue."

   According to the appellants, however, Jacobsen also stands for the
proposition that insurance applicants have no affirmative duty to self-
report, even if the applicant was involved in criminal misconduct.
Instead, the argument goes, the insurance applicant must only disclose
information asked of him or her.

   Even if the court were to adopt the appellants’ argument, however,
the conclusion would remain the same; Dunbar’s answer to Question
11 would still be untrue. The insurance application asks for disclosure
of any "circumstance . . . which might be the basis of a legal malprac-
tice claim." Clearly, the embezzlement of over $800,000 is a circum-
stance that "might be the basis of a legal malpractice claim." In fact,
the court cannot conceive of an instance where the pilfering of nearly
one million dollars might not be the basis of a legal malpractice
claim.

                                  II.

   While the parties strongly argued the question of ambiguity in their
respective briefs, and to a lesser extent during oral argument, the
         WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST               7
whole thrust of the argument misses entirely the dispositive question;
specifically, was Dunbar’s answer to Question 11 "untrue?"

   Dunbar responded "no" to Question 11 of the Renewal Application,
a question that clearly requires a "yes" or "no" answer. J.A. 157. That
Question 11 further provides that if the answer is "yes," the Applicant
shall "please complete a Claim Information Supplement," is immate-
rial to the issue at bar. It was Dunbar’s "no" answer to Question 11,
an answer that is untrue and material to the risk assumed, that triggers
Westport’s right to rescind the policy pursuant to Va. Code § 38.2-
309. If the Applicant’s answer to Question 11 is "no," no obligation
arises requiring the Applicant to turn to and complete the Claim Infor-
mation Supplement.

   To that end, whether the Supplement is ambiguous, it is in no way
required to be completed by Dunbar, and any asserted ambiguity is
immaterial to the disposition of this case. Nevertheless, in the interest
of completeness, a brief discussion of the ambiguity issue follows.

   The appellants contend that Question 11 is ambiguous, because the
"Claim Information Supplement," which applicants must fill out if
they answer "yes" to Question 11, asks for a

    [d]escription of alleged act, error, omission, or personal
    injury upon which claimant bases the claim. Include events
    leading to the claim. PLEASE DO NOT ATTACH SUM-
    MONS AND COMPLAINT. Attach addendum if space
    below is insufficient.

J.A. 199 (emphases added). Because this supplemental question asks
only for information about acts, errors, omissions, or personal injuries
that are concerned with claims brought by claimants, and leaves no
space for acts, etc. that might become a claim, the appellants contend
this creates an ambiguity that must be construed against Westport.

   When the entire insurance application is studied, however, there is
no ambiguity. The first line in the Claim Information Supplement
says, "This form must be completed in its entirety for each claim or
incident." J.A. 199 (emphasis added). The form repeatedly asks for
8        WESTPORT INSURANCE v. ULRICH TESTAMENTARY TRUST
information regarding the "claim/incident." There is no doubt, and no
ambiguity, that the applicant must fill out a separate copy of the Sup-
plement for each incident (such as fleecing money from a trust fund)
that has not yet become a "claim." Even if this court accepted the
appellants’ argument, it would at most create an ambiguity in the
Claim Information Supplement. There is no ambiguity in Question
11, despite its reference to the Supplement, and there can be no doubt
that Dunbar’s answer to that unambiguous question was "untrue."

   Westport has "clearly prove[n]" that Dunbar lied on the application
regarding a fact that was material to the risk assumed. The district
court, therefore, correctly held that the policy may be rescinded. Hav-
ing concluded that Westport may rescind the insurance policy, the
court does not find it necessary to explore the exclusions contained
in the policy.

                                                          AFFIRMED